IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-62,426-01


EX PARTE JUAN CARLOS ALVAREZ





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 787007 IN THE 338TH DISTRICT COURT
HARRIS COUNTY



	Per curiam.  

O R D E R

 
 This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, TEX. CODE CRIM. PROC.
	In September 1999, Applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted under Article 37.071, TEX. CODE CRIM. PROC.,
and the trial court, accordingly, set punishment at death.  This Court affirmed Applicant's
conviction and sentence on direct appeal.  Alvarez v. State, No. AP-73,648 (Tex. Crim. App.
October 30, 2002)(not designated for publication).
 Applicant has filed an initial application which presents three allegations challenging
the validity of his conviction and resulting sentence.  He has also filed a document entitled
"Supplemental Brief Relating to Vienna Convention Claim Raised in Post-Conviction
Application for Writ of Habeas Corpus."  The trial court did not hold an evidentiary hearing. 
The trial court entered findings of fact and conclusions of law and recommended that the
relief sought be denied.  
	This Court has reviewed the record with respect to the allegations made by Applicant. 
We adopt the trial court's findings of fact and conclusions of law, except for findings #47
through #73 and conclusions #14 through #19, which relate to arguments rather than new
claims.   Based upon the trial court's other findings and conclusions and our own review, we
deny relief. 
	IT IS SO ORDERED THIS THE 24th DAY OF SEPTMEBER, 2008.

Do Not Publish